Exhibit 10.1
BIODEL INC.
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of March 26, 2010
by and between Biodel Inc., a Delaware corporation (the “Company”), and Errol B.
De Souza, an individual (“you”) (and, together, “Parties”).
     NOW THEREFORE, in consideration of your acceptance of employment, the
Parties agree to be bound by the terms contained in this Agreement as follows:
     1. Engagement. Effective March 29, 2010 (the “Effective Date”), the Company
will employ you as President and Chief Executive Officer of the Company and
appoint you to fill the current vacancy on the Company’s Board of Directors (the
“Board”). You will report directly to the Board. You will have the
responsibilities, duties and authorities the Board specifies from time to time,
which will generally be commensurate with those of chief executive officers of
entities of similar size and character to the Company. These responsibilities
may include serving as an officer and director of subsidiaries of the Company.
     2. Commitment. During and throughout the Employment Period (as defined in
Section 3 below), you must devote substantially all of your full working time
and attention to the Company and you must not engage in any employment,
occupation, consulting or other similar activity absent the Board’s prior
written consent; provided, however, that you may (i) serve in any capacity with
any professional, community, industry, civic (including governmental boards),
educational or charitable organization, (ii) serve on up to two for-profit
entity boards of directors and up to two advisory boards, with the Board’s prior
written consent, and (iii) subject to the Company’s conflict of interest
policies, make investments in other businesses and manage your and your family’s
personal investments and legal affairs; provided that any such activities
described in clauses (i)-(iii) above do not materially interfere with the
performance of your duties for the Company and do not otherwise violate this
Agreement. You will perform your services under this Agreement primarily at the
Company’s offices in Danbury, Connecticut or at such place or places as you and
the Board may agree. You understand and agree that your employment will require
travel from time to time. The Company acknowledges that you currently serve on
more than two for-profit entity boards of directors and more than two advisory
boards, and hereby acknowledges that such service shall not be a breach of this
Section 2 provided that (A) such services do not materially interfere with the
performance of your duties to the Company and do not otherwise violate this
Agreement, and (B) you transition off one or more of such boards of directors
and advisory boards such that as of January 1, 2011, you will not be serving on
more than two for-profit entity boards of directors or more than two other
advisory boards.
     3. Employment Period. The Company hereby agrees to employ you and you
hereby accept employment with the Company upon the terms set forth in this
Agreement, for the period commencing on the Effective Date and ending at the
close of regular business hours on March 28, 2014, unless sooner terminated in
accordance with the provisions of Section 6 (such period, as it also may be
extended, the “Employment Period”). On the expiration of the initial

 



--------------------------------------------------------------------------------



 



four-year term and on each yearly anniversary thereof, this Agreement shall
automatically renew for an additional one-year period unless sooner terminated
in accordance with the provisions of Section 6 or unless either Party notifies
the other Party in writing of its intention not to renew this Agreement not less
than 120 days prior to such expiration date or anniversary, as the case may be.
     4. Cash and Incentive Compensation.
          (a) Base Salary. During your employment hereunder, you will receive a
base salary at a monthly rate of $37,500, annualizing to $450,000 (as revised
under this Agreement, the “Base Salary”). The Company will pay your Base Salary
periodically in arrears not less frequently than monthly in accordance with the
Company’s regular payroll practices as in effect from time to time. The Board
will review your Base Salary for increase (but not for decrease) no less
frequently than annually. If increased, the increased Base Salary will become
the Base Salary for all purposes of this Agreement and will not thereafter be
decreased without your written consent, which may be withheld for any reason or
no reason.
          (b) Incentive Bonus. Upon meeting the applicable performance criteria
established by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion, you will be eligible to receive an annual
incentive bonus (the “Annual Bonus”) for a given fiscal year of the Company
targeted at an amount equal to 50% of your Base Salary in effect at the
Effective Date or, for subsequent years, at the beginning of such fiscal year
(the “Target Bonus”). For performance exceeding such applicable performance
criteria in the sole judgment of the Compensation Committee, the Annual Bonus
may be increased. The Annual Bonus, if any, will be paid when other executives
receive their bonuses under comparable arrangements but, in any event, no later
than March 15 of the year following the fiscal year with respect to which it is
earned. The applicable performance criteria for each fiscal year of the Company
shall be determined by the Compensation Committee no later than 90 days after
the commencement of that fiscal year.
          (c) Equity Awards. On or as soon as administratively practicable
following the Effective Date, the Company will grant you stock options for
700,000 shares of the Company’s common stock. The grant will be in the form of
an incentive stock option to the extent permitted by the tax laws and of a
nonqualified stock option for the remainder, with the exercise or “strike” price
of such stock options being equal to the fair market value of the underlying
shares of common stock on the date of grant. The options will be granted under
the Company’s 2010 Stock Incentive Plan (the “2010 Plan”). Assuming continued
employment, the options will vest over four years, one-quarter on the first
anniversary of the date of grant and monthly thereafter in equal amounts over
the succeeding three years, and otherwise will contain the Company’s customary
terms and conditions for such grant, except as modified by this Agreement. You
will be eligible for grants of options or other equity compensation in future
years, all at the discretion of the Compensation Committee (with ratification by
the Board).
          (d) Parachute Provisions. Your compensation under and beyond this
Agreement is subject to Exhibit A hereto until the third anniversary of the
Effective Date.
     5. Employee Benefits.
          (a) Employee Welfare and Retirement Plans. You will, to the extent
eligible, be entitled to participate at a level commensurate with your position
in all employee welfare

- 2 -



--------------------------------------------------------------------------------



 



benefit and retirement plans and programs the Company provides to its executives
in accordance with the terms thereof as in effect from time to time.
          (b) Business Expenses. Upon submission of appropriate documentation in
accordance with Company policies, the Company will promptly pay, or reimburse
you for, all reasonable business expenses that you incur in performing your
duties under this Agreement, including travel, entertainment, professional dues
and subscriptions, as long as such expenses are reimbursable under the Company’s
policies. Any payments or expenses provided in this Section 5(b) will be paid in
accordance with Section 7(c).
          (c) Relocation Expenses. During up to the first 18 months of the
Employment Period, the Company will pay or reimburse you for reasonable and
documented expenses of up to $5,000 per month for housing and transportation
while you maintain your residence outside of 35 miles of the Company’s corporate
headquarters. In addition, in the event that you relocate to the Danbury, CT,
area, upon submission of reasonably detailed invoices, the Company will pay or
reimburse you (on an after-tax basis, i.e., “grossed-up” for any applicable
federal or state income taxes, to the extent that any such payment or
reimbursement would be taxable to you for such purposes) for all reasonable
out-of-pocket expenses incurred by you in connection with your (and your spouse
and dependent childrens’) relocation from Cambridge, MA to the Danbury, CT area,
including, but not limited to, reimbursements for real estate fees and closing
costs on the sale of your current primary residence, closing costs on the
purchase of a primary residence in the Danbury area, and direct moving costs
including vehicle transfer fees and property storage costs if applicable. You
will use reasonable efforts to minimize any such moving expenses to the extent
that payment or reimbursement of such expenses by the Company would be taxable
to you for federal or state income tax purposes. Any payments of expenses
provided in this Section 5(c) will be paid in accordance with Section 7(c).
          (d) Vacation. You will be entitled to vacation equal to four weeks per
calendar year (accrued ratably on a monthly basis or otherwise in accordance
with the standard written policies of the Company with regard to executives), to
be taken at such times as you shall reasonably determine.
          (e) Attorneys Fees. The Company will pay up to $12,000 for you to
obtain legal services in connection with reviewing this Agreement for execution.
The payment provided in this Section 5(e) will be paid in accordance with
Section 7(c).
     6. Termination of Employment.
          (a) General. Subject in each case to the provisions of this Section 6
and the other provisions of this Agreement relating to our respective rights and
obligations upon termination of your employment, nothing in this Agreement
interferes with or limits in any way the Company’s right to terminate your
employment at any time, for any reason or no reason, with or without notice, and
nothing in this Agreement confers on you any right to continue in the Company’s
employ. If your employment ceases for any or no reason, you (or your estate, as
applicable) will be entitled to receive (in addition to any compensation and
benefits you are entitled to receive under Section 6(b) below): (i) any earned
but unpaid Base Salary and, to the extent consistent with general Company
policy, accrued but unused vacation through and including the date of
termination of your employment to be paid in accordance with the Company’s
regular payroll practices and with applicable law but no later than the next
regularly

- 3 -



--------------------------------------------------------------------------------



 



scheduled pay period, (ii) any earned but unpaid Annual Bonus for the fiscal
year preceding the fiscal year in which your employment ends, to be paid on the
date such Annual Bonus otherwise would have been paid if your employment had
continued, (iii) unreimbursed business expenses in accordance with the Company’s
policies for which expenses you have provided appropriate documentation, and
(iv) any amounts or benefits to which you are then entitled under the terms of
the benefit plans then sponsored by the Company in accordance with their terms
(and not accelerated to the extent acceleration does not satisfy Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A” of the “Code”)).
Notwithstanding any other provision in this Agreement to the contrary, you will
be entitled to severance, if any, solely through the terms of this Section 6,
unless another written Board-approved agreement between you and the Company, or
other Board-approved arrangement, expressly provides otherwise.
          (b) Termination Without Cause, Resignation for Good Reason. If, during
the Employment Period, the Company terminates your employment without Cause
(defined below) including by giving notice of non-extension of this Agreement,
or you resign from the Company for Good Reason (defined below), in addition to
the amounts covered by Section 6(a), the Company will pay to you the following,
subject to compliance with Section 6(b)(iv):
          (i) Cash Severance. The Company will pay to you in cash an amount
equal to the sum of (1) twice your then-current Base Salary, plus (2) two times
the amount of your target Annual Bonus for the fiscal year of the Company in
which you are terminated, plus (3) the amount of your target Annual Bonus for
the fiscal year of the Company in which you are terminated multiplied by a
fraction, the numerator of which is twelve minus the number of whole calendar
months remaining in the fiscal year of the Company in which you are terminated,
and the denominator of which is 12, paid in equal installments over a 24-month
period beginning as provided under Section 6(b)(iv) or at such later date as
Section 7(a) provides.
          (ii) Benefits. Subject to compliance with Section 6(b)(iv), if you are
eligible and elect to continue receiving group medical insurance under the
continuation coverage rules known as COBRA, the Company will continue to pay the
share of the premium for such coverage that it pays for active and
similarly-situated employees who receive the same type of coverage until the
earlier of (i) the end of the 24th month after your employment ends or (ii) the
date your COBRA continuation coverage expires. Subject to compliance with
Section 6(b)(iv), you will also receive outplacement services, provided that
such services may not continue more than 12 months following the termination of
your employment.
          (iii) Equity Compensation. In addition to the compensation and
benefits described in Section 6(b)(i) and (ii) above and subject to the release
required under Section 6(b)(iv), any outstanding equity compensation awards will
fully and immediately vest with respect to any amounts that would have vested if
you had remained employed for an additional 24 months and, as applicable, become
exercisable, provided that the Board will have the right to suspend exercises or
sales with respect to such equity compensation pending satisfaction of the
release requirement, and provided further that the vesting will not accelerate
the distribution of shares underlying equity awards if such acceleration would
trigger taxation under Section 409A(a)(1)(B). The acceleration by 24 months will
subsequently increase to full vesting if your termination

- 4 -



--------------------------------------------------------------------------------



 



without Cause or resignation for Good Reason occurs within 12 months following a
Change in Control, subject to the release required under Section 6(b)(iv). The
treatment in this Section 6(b)(iii) applies notwithstanding any contrary
provisions in the 2010 Plan or any award agreement, provided that you will be
entitled to any more favorable treatment provided to you under the terms of the
plans or agreements. For the purpose of this Agreement, “Change in Control”
means a Change in Control Event (as defined under Section 10(c) of the 2010 Plan
and taking into account the restrictions in Section 10(d) of the 2010 Plan).
          (iv) Release. To receive any severance benefits provided for under
this Agreement, you must deliver to the Company a general release of claims
arising prior to the date of termination and relating to your employment by the
Company in a customary form provided by the Company, which must become
irrevocable within 60 days following the date of your termination of employment,
provided, that in no event shall the release purport to release claims to the
compensation described in Section 6(a) and (b) and, if applicable, Section 4(d)
or other continuing rights under this Agreement. Subject to Section 7, any such
severance benefits that (i) are conditioned in any part on such a release of
claims and (ii) would otherwise be paid (assuming the release is given) prior to
the last day on which the release could become irrevocable assuming your latest
possible execution and delivery of the release (such last day, the “Release
Effective Date”) shall be paid, if ever, only on the Release Effective Date,
even if your release becomes irrevocable before that date. The Company may elect
to make such payment up to thirty (30) days prior to the Release Effective Date,
however. You must continue to comply with the covenants under Sections 8 and 9
in all material respects to continue to receive severance benefits.
          (c) Termination for Cause, Voluntary Resignation Without Good Reason.
          (i) General. If, during the Employment Period, the Company terminates
your employment for Cause, or you voluntarily resign from your employment other
than for Good Reason, you will be entitled only to the payments described in
Section 6(a) (excluding, on a termination for Cause, clause (ii) of
Section 6(a)). You will have no further right to receive any other compensation
or benefits after such termination or resignation of employment, except as
determined in accordance with the terms of the employee benefit plans or
programs of the Company or as required by law.
          (ii) Definitions.
          (I) Cause. For purposes of this Agreement, “Cause” means termination
of your employment because of (i) fraud, (ii) material misrepresentation not
including any exercise of business judgment in good faith relating to the
performance of your duties to the Company; (iii) material instances of theft or
embezzlement of assets of the Company; (iv) your conviction, or plea of guilty
or nolo contendere to any felony; (v) material failure to follow the Company’s
conduct and ethics policies that have been provided or made available to you;
(vi) your material breach of this Agreement; and/or (vii) your continued failure
to attempt in good faith to perform your duties as reasonably assigned by the
Board. Before terminating your employment for Cause under clauses (ii),

- 5 -



--------------------------------------------------------------------------------



 



(iii), (v), (vi), or (vii) above, the Company will specify in writing to you the
nature of the act, omission, refusal, or failure that it deems to constitute
Cause and, unless such circumstances are impossible to correct, give you 30 days
after you receive such notice to correct the situation (and thus avoid
termination for Cause), unless the Board agrees to further extend the time for
correction.
          (II) Good Reason. For purposes of this Agreement, “Good Reason” means,
the occurrence, without your prior written consent, of any of the following
events: (i) any material diminution in your authority, duties or
responsibilities with the Company; (ii) a breach by the Company of any material
provision of this Agreement; or (iii) the Company’s requiring you to perform
your principal services primarily in a geographic area more than 35 miles from
the Company’s principal headquarters, as that may change from time to time,
unless the place of required performance is closer to your then principal
residence than was the prior place of required performance. No resignation for
Good Reason for which any severance benefits will become payable under Section
6(b) will be effective unless (x) you have given written notice to the Company
of your intention to terminate your employment for Good Reason, describing the
grounds for such action, no later than 90 days after the first occurrence of
such circumstances, (y) you have provided the Company with at least 30 days in
which to cure the circumstances, and (z) if the Company is not successful in
curing the circumstance, you end your employment within six months after the
initial occurrence.
          (d) Death or Disability. Your employment hereunder will terminate
immediately upon your death or Disability. “Disability” shall mean your
inability, due to a physical or mental disability, for a period of 180 days,
whether or not consecutive, during any 360 day period, to perform the services
contemplated under this Agreement. A determination of disability shall be made
by a physician satisfactory to both you and the Company; provided that if you
and the Company do not agree on a physician, you and the Company shall each
select a physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties. Employment
termination under this subsection is not covered by Section 6(b).
          (e) Further Effect of Termination on Board and Officer Positions. If
your employment ends for any reason, you agree that you will cease immediately
to hold any and all officer or director positions you then have with the Company
or any affiliate, absent a contrary direction from the Board (which may include
either a request to continue such service or a direction to cease serving upon
notice), except to the extent that you reasonably and in good faith determine
that ceasing to serve as a director or officer would breach your fiduciary
duties to the Company or such affiliate. You hereby irrevocably appoint the
Company to be your attorney to execute any documents and do anything in your
name to effect your ceasing to serve as a director and officer of the Company
and any affiliate, should you fail to resign following a request from the Board
to do so. A written notification signed by a director or duly authorized officer
of the Company that any instrument, document or act falls within the authority
conferred by this subsection will be conclusive evidence that it does so. The
Company will prepare any documents, pay any filing fees, and bear any other
expenses related to this section.

- 6 -



--------------------------------------------------------------------------------



 



     7. Effect of Section 409A of the Code.
     (a) Six Month Delay. If and to the extent any portion of any payment,
compensation or other benefit provided to you in connection with your employment
termination is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and you are a specified employee as defined
in Section 409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination you hereby agree that you are bound, such
portion of the payment, compensation or other benefit shall not be paid before
the earlier of (i) the expiration of the six month period measured from the date
of your “separation from service” (as determined under Section 409A) or (ii) the
tenth day following the date of your death following such separation from
service (the “New Payment Date”). The aggregate of any payments that otherwise
would have been paid to you during the period between the date of separation
from service and the New Payment Date shall be paid to you in a lump sum in the
first payroll period beginning after such New Payment Date, and any remaining
payments will be paid on their original schedule. Payments subject to the
foregoing up to six month delay will bear interest for the period they are
delayed at the Wall Street Journal prime rate based on the interest rate in
effect on the date of employment termination, compounded monthly and paid in the
first payroll period beginning after the New Payment Date.
     (b) General 409A Principles. For the purposes of determining when amounts
otherwise payable on account of your termination of employment under this
Agreement will be paid, which amounts become due because of your termination of
employment, “termination of employment” or words of similar import, as used in
this Agreement, shall be construed as the date that you first incur a
“separation from service” for purposes of Section 409A on or following
termination of employment. For purposes of this Agreement, each amount to be
paid or benefit to be provided will be construed as a separate identified
payment for purposes of Section 409A, and any payments that are due within the
“short term deferral period” as defined in Section 409A or are paid in a manner
covered by Treas. Reg. Section 1.409A-1(b)(9)(iii) will not be treated as
deferred compensation unless applicable law requires otherwise. Neither the
Company nor you will have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A. This Agreement is intended to comply with the
provisions of Section 409A and this Agreement will, to the extent practicable,
be construed in accordance therewith. Terms defined in this Agreement will have
the meanings given such terms under Section 409A if and to the extent required
to comply with Section 409A. In any event, the Company makes no representations
or warranty and will have no liability to you or any other person, other than
with respect to payments made by the Company in violation of the provisions of
this Agreement, if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section.
     (c) Expense Timing. Payments with respect to reimbursements of expenses
will be made in the ordinary course and, in any case, on or before the last day
of the calendar year following the calendar year in which the relevant expense
is incurred. The amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, and the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

- 7 -



--------------------------------------------------------------------------------



 



     8. Confidentiality, Disclosure, and Assignment
          (a) Confidentiality. Except as may be required by law, you will not,
during or after the Employment Period, publish, disclose, or utilize in any
manner any Confidential Information obtained while employed by the Company other
than on behalf of the Company. If your employment with the Company ends, you
will not, without the Company’s prior written consent, retain or take away any
drawing, writing or other record in any form containing any Confidential
Information. For purposes of this Agreement, “Confidential Information” means
information or material of the Company that is not generally available to or
used by others unaffiliated with the Company, or the utility or value of which
is not generally known, whether or not the underlying details are in the public
domain, including:
          (i) information or material relating to the Company and its business
as conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated products, services, or software; customers or prospective
customers; strategic partners and/or collaborators, price lists and all other
pricing information; licensing arrangements; research, engineering, development,
manufacturing, purchasing, accounting, or marketing activities;
          (ii) information or material relating to the Company’s inventions,
improvements, discoveries, “know-how,” technological developments, or
unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company’s products or services;
          (iii) information on or material relating to the Company that when
received is marked as “proprietary,” “private,” or “confidential”;
          (iv) the Company’s trade secrets;
          (v) information or material relating to the Company and its databases,
modules, products, programs, product improvements, product enhancements and/or
developments, designs, specifications, processes, methods, techniques,
operations, projects, plans, chemical compounds, chemical or biological
materials, engineering data, clinical or technological data, research data,
financial data, personnel data, and other confidential agreements or documents
(including, but not limited to, clinical trial protocols and unpublished patent
applications); and
          (vi) any similar information of the type described above that the
Company obtained from another party and that the Company treats as or designates
as being proprietary, private or confidential, whether or not owned or developed
by the Company.
Notwithstanding the foregoing, “Confidential Information” does not include any
information that is properly published or in the public domain; provided,
however, that information that is published by or with your aid outside the
scope of employment or contrary to the requirements of this Agreement will not
be considered to have been properly published, and therefore will not be in the
public domain for purposes of this Agreement.

- 8 -



--------------------------------------------------------------------------------



 



          (b) Business Conduct and Ethics. During your employment with the
Company, you will not engage in any activity that you are or should have been
aware is substantially likely to materially conflict with the Company’s best
interests, and you will comply in all material respects with the Company’s
policies and guidelines pertaining to business conduct and ethics.
          (c) Disclosure. You will disclose promptly in writing to the Company
all inventions, discoveries, software, writings and other works of authorship
that you created, made, conceived, discovered, reduced to practice or wrote
jointly or singly on Company time or on your own time during your employment
with the Company (“Developments”), provided that the invention, improvement,
discovery, software, writing or other work of authorship is capable of being
used by the Company in its business, and all such inventions, improvements,
discoveries, software, writings and other works of authorship shall belong
solely to the Company.
          (d) Current Assignments. You agree to assign and do hereby assign to
the Company (or any person or entity the Company designates) all your right,
title and interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this subsection
does not apply to Developments that do not relate to the business or research
and development conducted or planned to be conducted by the Company at the time
such Development is created, made, conceived or reduced to practice and that are
made and conceived by you not during normal working hours, not on the Company’s
premises and not using the Company’s tools, devices, equipment or Confidential
Information. You understand that, to the extent this Agreement shall be
construed in accordance with the laws of any state that precludes a requirement
in an employee agreement to assign certain classes of inventions made by an
employee, this subsection shall be interpreted not to apply to any invention
that a court rules and/or the Company agrees falls within such classes. You also
hereby waive all claims to moral rights in any Developments.
          (e) Instruments of Assignment. You will sign and execute all
instruments of assignment and other papers to evidence vestiture of your entire
right, title and interest in such inventions, improvements, discoveries,
software, writings or other works of authorship in the Company, at the Company’s
reasonable request and expense, and you will do all acts and sign all
instruments of assignment and other papers the Company may reasonably request
relating to applications for patents, patents, copyrights, and the enforcement
and protection thereof. You further agree that if the Company is unable, after
reasonable effort, to secure your signature on any such papers, any executive
officer of the Company will be entitled to execute any such papers as your agent
and attorney-in-fact, and you hereby irrevocably designate and appoint each
executive officer of the Company as your agent and attorney-in-fact to execute
any such papers on your behalf, and to take any and all actions as the Company
may reasonably deem necessary or desirable in order to protect its rights and
interests in any Development, under the conditions described in this sentence.
If you are needed, at any time, to give testimony, evidence, or opinions in any
litigation or proceeding involving any patents or copyrights or applications for
patents or copyrights, both domestic and foreign, relating to inventions,
improvements, discoveries, software, writings or other works of authorship you
conceived, developed or reduced to practice, you hereby agree to do so, and if
your employment ends, the Company will pay you at an hourly rate mutually
agreeable to the Company and you, plus reasonable traveling or other expenses,
subject to Section 7(c).

- 9 -



--------------------------------------------------------------------------------



 



          (f) Government Obligations. You acknowledge that the Company from time
to time may have agreements with other persons or with the United States
Government, or agencies thereof, that impose obligations or restrictions on the
Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. You agree to be
bound by all such obligations and restrictions that are made known to you and to
take all action reasonably necessary to discharge the obligations of the Company
under such agreements.
          (g) Additional Post-Employment Provisions. When your employment ends,
you must (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name or other
source indicator) if such property is owned or used by the Company and not
otherwise licensed to you; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in your possession or control (including any of the foregoing stored or
located in your office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information or otherwise relate to the
business of the Company, except that you may retain only those portions of any
personal notes, notebooks and diaries that do not contain Confidential
Information; and (z) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which you are
or become aware to the extent such information is in your possession or control.
Notwithstanding anything elsewhere to the contrary, you may retain (and not
destroy) (x) information showing your compensation or relating to reimbursement
of expenses that you reasonably believe are necessary for tax purposes and
(y) copies of plans, programs, policies and arrangements of, or other agreements
with, the Company addressing your compensation or employment or termination
thereof.
          (h) Survival. The obligations of this Section 8 (other than
Section 8(b)) will survive the expiration or termination of this Agreement and
your employment.
     9. Noncompetition and Nonsolicitation.
          (a) General. The Parties recognize and agree that (a) you are becoming
a senior executive of the Company, (b) you have received, and will in the future
receive, substantial amounts of the Company’s Confidential Information, (c) the
Company’s business is conducted on a worldwide basis, and (d) provision for
noncompetition and nonsolicitation obligations by you is critical to the
Company’s continued economic well-being and protection of the Company’s
Confidential Information. In light of these considerations, this Section 9 sets
forth the terms and conditions of your obligations of noncompetition and
nonsolicitation during and subsequent to the termination of this Agreement
and/or the cessation of your employment for any reason.
          (b) Noncompetition.
                    (i) Unless the Company waives or limits the obligation in
accordance with Section 9(b)(ii), you agree that during employment and for (i) a
period of 24 months following your cessation of employment, if you are
terminated by the Company without Cause, or you resign for Good Reason (and the
Company provides the benefits to which you are entitled under Section 6(b)); or
(ii) a period of 12 months

- 10 -



--------------------------------------------------------------------------------



 



following your cessation of employment if you resign without Good Reason or you
are terminated by the Company for Cause (the “Noncompete Period”), you will not
directly or indirectly, alone or as a partner, equityholder, officer, director,
manager, or employee of any other firm or entity, provide the same or similar
services as you provided to the Company to any business that competes with any
part of the Company’s (or any of its subsidiaries’) business as and where
conducted as of the date of such termination of employment. For purposes of this
clause (i), “equityholder” does not include the passive, beneficial ownership of
less than 5% of the combined voting power of all issued and outstanding voting
securities of a publicly held corporation whose stock is traded on a major stock
exchange. Also for purposes of this clause (i), “the Company’s business”
includes business conducted by the Company or its affiliates and any partnership
or joint venture in which the Company or its affiliates is a partner or joint
venturer. The Noncompete Period will be further extended by any period of time
during which you are in violation of Section 9(b) or (c).
                    (ii) At its sole option the Company may, by written notice
to you at any time within the Noncompete Period, waive or limit the time and/or
geographic area in which you cannot engage in competitive activity.
     (c) Nonsolicitation of Employees and Consultants. During your employment
and during the Noncompete Period, you must not, directly or indirectly,
individually or on behalf of any individual or entity, (a) hire or offer to hire
as an employee or engage or offer to engage the services of any individual or
entity who you are aware is then employed by or who provides services to the
Company, including those who ceased to be employed or provide services within
six months before the date of proposed hiring or engagement (to the extent, in
the case of any consultant, such engagement would require the consultant to
materially diminish or otherwise limit his, her, or its services to the
Company), or (b) solicit, aid or induce any individual or entity who you are
aware is then employed by or who provides services to the Company, including
those who ceased to be employed or provide services within six months before the
date of proposed hiring or engagement, to reduce or terminate his, her, or its
services to the Company and its subsidiaries, to accept employment with, or
render services to or with, any individual or entity unaffiliated with the
Company (provided that nothing in this Section 9(c) prohibits you from, directly
or indirectly, engaging in any general solicitations, so long as your
solicitation does not specifically target any of the individuals or entities who
were employed by or who provided services to the Company during the period
prohibited above).
          (d) Survival. The obligations of this Section 9 survive the expiration
or termination of this Agreement and your employment.
     10. Enforcement. The restrictions contained in Sections 8 and 9 are
necessary for the protection of the business and goodwill of the Company and you
agree that you consider them to be reasonable for such purpose. You agree that
any material breach of Sections 8 and 9 is likely to cause the Company
substantial and irrevocable damage that is difficult to measure. Therefore, in
the event of any such breach or threatened breach, you agree that the Company,
in addition to such other remedies as may be available, shall have the right to
obtain an injunction from a court restraining such a breach or threatened breach
and the right to specific performance of the provisions of this Agreement and
you hereby waive the adequacy of a remedy at law as a defense

- 11 -



--------------------------------------------------------------------------------



 



to such relief and any requirement of the Company to post a bond, and you will
be deemed to have expressly waived any rights you may have had to payments under
Section 6(b).
     11. Indemnification. In addition to any indemnification provided by the
Company’s organizational documents, the Company will enter into an
indemnification agreement with you as a director in the form used for other
directors, provided, that such indemnification agreement shall also indemnify
you with respect to your service as an officer of the Company. This Section 11
will survive the termination or expiration of this Agreement and your
employment.
     12. Miscellaneous.
          (a) Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or
three business days following deposit in a United States Post Office, by
certified mail, postage prepaid, or one business day after it is sent for
next-business day delivery via a reputable nationwide overnight courier service
in the case of notice to the Company to its address set forth in the
introductory paragraph hereto and in the case of notice to you to the current
address on file with the Company. Either Party may change the address to which
notices are to be delivered by giving notice of such change to the other Party
in the manner set forth in this Section 12(a).
          (b) No Mitigation. You are not required to seek other employment or
otherwise mitigate the value of any severance benefits contemplated by this
Agreement, nor will any such benefits be reduced by any earnings or benefits
that you may receive from any other source. Notwithstanding any other provision
of this Agreement, any sum or sums paid under this Agreement will be in lieu of
any amounts to which you may otherwise be entitled under the terms of any
severance plan, policy, program, agreement or other arrangement sponsored by the
Company or an affiliate of the Company.
          (c) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT, RELATING
TO YOUR EMPLOYMENT, OR COVERED BY THE CONTEMPLATED RELEASE.
          (d) Severability. Each provision of this Agreement must be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if a court of competent

- 12 -



--------------------------------------------------------------------------------



 



jurisdiction determines any of the provisions contained in this Agreement to be
unenforceable because the provision is excessively broad in scope, whether as to
duration, activity, geographic application, subject or otherwise, it will be
construed, by limiting or reducing it to the extent legally permitted, so as to
be enforceable to the extent compatible with then applicable law to achieve the
intent of the Parties.
          (e) Assignment. This Agreement will be binding upon and will inure to
the benefit of (i) your heirs, beneficiaries, executors and legal
representatives upon your death and (ii) any successor of the Company. Any such
successor of the Company will be treated as substituted for the Company under
the terms of this Agreement for all purposes. You specifically agree that any
assignment may include rights under the restrictive covenants of Sections 8 and
9. As used herein, “successor” will mean any person, firm, corporation or other
business entity that at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company and its subsidiaries.
     None of your rights to receive any form of compensation payable under this
Agreement will be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon your death or as
provided in Section 10(j). Any attempted assignment, transfer, conveyance or
other disposition (other than as aforesaid) of any interest in your rights to
receive any form of compensation hereunder will be null and void; provided,
however, that notwithstanding the foregoing, you will be allowed to transfer
vested shares subject to stock options (other than incentive stock options
within the meaning of Section 422 of the Code) or the vested portion of other
equity awards consistent with the rules for transfers to “family members” as
defined in Securities Act Form S-8. Any other attempted assignment, transfer,
conveyance or other disposition of any interest in your rights to receive any
form of compensation hereunder will be null and void.
          (f) No Oral Modification, Waiver, Cancellation or Discharge. This
Agreement may only be amended, canceled or discharged or any obligations
thereunder waived through a writing signed by you and the Chair of the
Compensation Committee or any executive officer of the Company (other than you)
duly authorized either by the Board or the Compensation Committee.
          (g) No Conflict of Interest. You confirm that you have fully disclosed
to the Company, to the best of your knowledge, all circumstances under which
you, your immediate family and other persons who reside in your household have
or may have a conflict of interest with the Company. You further agree to fully
disclose to the Company any such circumstances that might arise during your
employment upon your becoming aware of such circumstances.
          (h) Other Agreements. You hereby represent that your performance of
all the terms of this Agreement and the performance of your duties as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by you in
confidence or in trust prior to your employment with the Company and that you
will not disclose to the Company or induce the Company to use any confidential
or proprietary information, knowledge or material belonging to any previous
employer or others. You also represent that you are not a party to or subject to
any restrictive covenants, legal restrictions, policies, commitments or other
agreements in favor of any entity or person that would in any way preclude,
inhibit, impair or limit your ability to perform your

- 13 -



--------------------------------------------------------------------------------



 



obligations under this Agreement, including noncompetition agreements or
nonsolicitation agreements, and you further represent that your performance of
the duties and obligations under this Agreement does not violate the terms of
any agreement to which you are a party. You agree that you will not enter into
any agreement or commitment or agree to any policy that would prevent or hinder
your performance of duties and obligations under this Agreement.
          (i) Disclosure of this Agreement. You acknowledge that the Company may
provide others, including but not limited to customers of the Company and any of
your future employers or prospective business associates, with a copy of this
Agreement (or portions thereof) to highlight your continuing obligations to the
Company hereunder.
          (j) Survivorship. The respective rights and obligations of the Company
and you hereunder will survive any termination of your employment to the extent
necessary to the intended preservation of such rights and obligations.
          (k) Beneficiaries. You will be entitled, to the extent applicable law
permits, to select and change the beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder upon your death by giving the Company
written notice thereof in a manner consistent with the terms of any applicable
plan documents. If you die, severance then due or other amounts due hereunder
will be paid to your designated beneficiary or beneficiaries or, if none are
designated or none survive you, your estate.
          (l) Withholding. The Company will be entitled to withhold, or cause to
be withheld, any amount of federal, state, city or other withholding taxes or
other amounts either required by law or authorized by you with respect to
payments made to you in connection with your employment.
          (m) Company Policies. References in this Agreement to Company policies
and procedures are to those policies and procedures in effect at the Effective
Date, as the Company may amend them from time to time upon reasonable notice to
you.
          (n) Governing Law; Venue; Jurisdiction and Service of Process. This
Agreement must be construed, interpreted, and governed in accordance with the
laws of Connecticut without reference to rules relating to conflicts of law. Any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement must be commenced only in a court of the State of
Connecticut (or, if appropriate, a federal court located within the State of
Connecticut), and the Company and you each consent to the jurisdiction of such a
court. With respect to any such court action, the Parties hereto (a) submit to
the personal jurisdiction of such courts; (b) consent to service of process by
the means specified under Section 12(a); and (c) waive any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction, inconvenient forum, or service of process.
          (o) Entire Agreement. This Agreement and any documents referred to
herein represent the entire agreement of the Parties and will supersede any and
all previous contracts, arrangements or understandings between the Company and
you.
Signatures on Page Following

- 14 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and you have hereunto set your hand to be effective as of the Effective
Date.

                              BIODEL INC.
 
                   
 
                   
March 26, 2010
      By:   /s/ Brian J.G. Pereira         Date           Brian J.G. Pereira, MD
            Chair, Biodel Compensation Committee
 
                   
 
                            ERROL B. DE SOUZA
 
                   
 
                    March 26, 2010       /s/ Errol B. De Souza                  
 
Date
                   

- 15 -



--------------------------------------------------------------------------------



 



Exhibit A
Parachute Provisions
CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.
     (a) Anything in this Agreement to the contrary notwithstanding and except
as set forth below, if any payment or distribution by the Company or its
affiliates to or for your benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or you incur any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then you will be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by you of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, you retain an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. This Exhibit A will
only apply to events subject to Section 4999 that occur before the third
anniversary of the Effective Date and while you remain employed by the Company.
     (b) Subject to the provisions of Paragraph (c) below, all determinations
required to be made under this Exhibit A, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by such
national, certified public accounting firm as you may designate (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and you as soon as practicable following (but in any event within 30 days after)
the receipt of notice from you that there has been a Payment, or such earlier
time as is requested by the Company. If the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the event
triggering the Excise Tax, you must appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). The Company
shall bear all fees and expenses of the Accounting Firm. Any determination by
the Accounting Firm will be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that the Company will not have made should have
been made (“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to Paragraph (c) below
and you thereafter are required to make a payment of any Excise Tax, the
Accounting Firm will determine the amount of the Underpayment that has occurred
and the Company must promptly pay any such Underpayment to or for your benefit.
Any Gross-Up Payment, as specified under this Agreement, shall be paid in any
event not later than the end of your taxable year next following the taxable
year in which you remit the applicable taxes to the appropriate taxing
authority.

- 16 -



--------------------------------------------------------------------------------



 



     (c) You must notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification must be given as soon as practicable but
no later than ten business days after you are informed in writing of such claim
and must apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid. You may not pay such claim prior to the
expiration of the 30-day period following the date on which you give such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies you in writing
prior to the expiration of such period that it desires to contest such claim,
you must:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company reasonably requests in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and must indemnify and hold you harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Paragraph (c), the Company will control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
you to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and you agree to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company determines; provided, however, that
if the Company directs you to pay such claim and sue for a refund, the Company
must advance the amount of such payment to you, on an interest-free basis and
must indemnify and hold you harmless, on an after-tax basis, from any Excise Tax
or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for your taxable year with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest will be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and you will be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
If, after you receive an amount advanced by the Company pursuant to Paragraph
(c),you become entitled to receive any refund with respect to such claim, you
must (subject to the Company’s

- 17 -



--------------------------------------------------------------------------------



 



complying with the requirements of Paragraph (c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after your receipt of an amount advanced by
the Company pursuant to Paragraph (c), a determination is made that you will not
be entitled to any refund with respect to such claim and the Company does not
notify you in writing of its intent to contest such denial of refund prior to
the expiration of 30 days after such determination, then such advance will be
forgiven and will not be required to be repaid and the amount of such advance
will offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

- 18 -